DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s election without traverse of the Group I, claims 1-8, in the reply filed on 3/04/2021 is acknowledged.
Claims 9-18 have been withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 3/04/2021.
Claims 1-8 as filed on 3/04/2021 are under examination in the instant office action.
Claim Objections
Claims 4 and 5 are objected to because of the following informalities:
First, full Latin names of microorganisms should be italicized. Secondly, it is believed that that proper names do not to separate subspecies/species designation from genus and/or species designation. For example: a full proper Latin name should be written as Bacillus thuringiensis subspecies aizawai or Bacillus aizawai; or Bacillus thuringiensis subspecies kurstaki or Bacillus kurstaki.
Appropriate clarification and/or correction is required.
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

The claims recite a composition with bacteria Bacillus thuringiensis in combination with sabadilla (Schoenocaulon officinale) plant materials.
Bacillus thuringiensis is a naturally occurring environmental bacteria. Sabadilla (Schoenocaulon officinale) is a natural plant and/or natural materials including its alkaloids. Therefore, as a whole claimed product is a simple combination of natural products which is not markedly different from their naturally occurring counterpart by structure or function. Besides, plants (plant materials) and bacteria co-exist in nature. 
This judicial exception is not integrated into a practical application because merely combining claimed natural components does not add a meaningful limitation or extra-solution; and it is nothing more than an attempt to generally link the product of nature to a particular technological environment. 
With respect to claims 6 and 7, it is noted that the claimed ratios of composition components are broad and they do not define what is measured. With respect to claim 8, it is noted that additional materials are generic and they encompass natural material   such as water or plant natural polysaccharides, for example.  
The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception because as a whole the claimed product is a simple combination of natural products which is not markedly different from their naturally occurring counterparts by structure or function. 
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1-8 are rejected under 35 U.S.C. 102(a) (1) as being anticipated by DE 2552295 (Westall) in the light of evidenced by Ikawa et al. (“The principal alkaloids of Sabadilla seed and their toxicity to Musca domestica”. J Biol Chem. 1945, 159:517-524).
The cited patent DE 2552295 discloses a pesticidal or insecticidal mixture comprising an effective amount of botanical insecticide Sabadilla and Bacillus thuringiensis. The ratio of Bacillus thuringiensis and Sabadilla materials is from about 50:1 to about 2:1. For example: see English abstract from Caplus and machine translation. 
Thus, components, their ratios and effects are clearly the same as in the pesticidal composition of claims 1, 6 and 7. 
As applied to claims 2 and 3, the disclosed botanical insecticide “Sabadilla” is the same as plant Schoenocaulon officinale and/or its materials in view of as-field specification and as evidenced by Ikawa (page 517). The major insecticidal alkaloids of the disclosed “Sabadilla” are veratridine and cevadine as also evidenced by Ikawa (page 517). 
 Bacillus thuringiensis is the same bacteria as encompassed by at least claimed designation Bacillus thuringiensis subspecies thuringiensis.
As applied to claim 8, the cited DE 2552295 discloses incorporation of generic materials including solvents (water for aqueous spray solution) or dispersants, stabilizers and etc, such as inorganic carriers (machine translation page 1, par. 10).
Thus, cited patent DE 2552295 (Westall) anticipates the claimed invention. 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-8 are rejected under 35 U.S.C. 103 as being unpatentable over DE 2552295 (Westall), Ikawa et al. (“The principal alkaloids of Sabadilla seed and their toxicity to Musca domestica”. J Biol Chem. 1945, 159:517-524) and US 2011/0033436 (Chen et al).
The cited patent DE 2552295 (Westall) is relied upon as explained above for the disclosure of a pesticidal mixture comprising an effective amount of botanical insecticide Sabadilla and Bacillus thuringiensis. 
The cited patent DE 2552295 (Westall) is silent about the use of various species/subspecies of bacteria Bacillus or Bacillus thuringiensis such as Bacillus aizawai and Bacillus kurstaki.
Bacillus or Bacillus thuringiensis including Bacillus aizawai and Bacillus kurstaki into plant beneficial insecticidal compositions together with insecticide sabadilla. For example: see US 2011/0033436 (Chen et al) entire document including abstract, par. 0016 and par. 00589 at page 7, col.1, line 47).
Therefore, it would have been obvious to one having ordinary skill in the art at the time the claimed invention was made to modify composition of DE by using various species/subspecies of bacteria Bacillus or Bacillus thuringiensis such as Bacillus aizawai and Bacillus kurstaki with a reasonable expectation of success in providing insecticidal plant beneficial composition because prior art teaches and suggests incorporate various species/subspecies of bacteria Bacillus including Bacillus thuringiensis, Bacillus aizawai and Bacillus kurstaki into plant beneficial insecticidal compositions together with insecticide sabadilla.
	Thus, the claimed invention as a whole was clearly prima facie obvious, especially in the absence of evidence to the contrary.
	The claimed subject matter fails to patentably distinguish over the state art as represented be the cited references. Therefore, the claims are properly rejected under 35 USC § 103.
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For 
Claims 1-8 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-5 of US 10,426,172 (Suranyi et al). 
Although the claims at issue are not identical, they are not patentably distinct from each other because they are both directed to a pesticidal mixture comprising sabadilla alkaloids and Bacillus thuringiensis. The issued claims are narrower for being limited to specific subspecies such as Bacillus thuringiensis aizawai and Bacillus thuringiensis kurstaki aizawai and to specific ratio of sabadilla alkaloids to Bacillus thuringiensis. The pending claims are broader and they are not limited to specific subspecies and specific ratio of sabadilla alkaloids to Bacillus thuringiensis.
Accordingly, the claimed products in the issued patent and in the present application are obvious variants.
Therefore, the inventions as claimed are co-extensive.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to VERA AFREMOVA whose telephone number is (571)272-0914.  The examiner can normally be reached on Monday-Friday: 8.30am-5pm EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sharmila Landau can be reached on (571) 272-0614.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should 
Vera Afremova
March 9, 2021
/VERA AFREMOVA/           Primary Examiner, Art Unit 1653